—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contentions that the evidence of intent to commit a crime is legally insufficient to support his conviction of burglary in the second degree (see, People v Gray, 86 NY2d 10, 19; People v Bynum, 70 NY2d 858, 859), that the jury instruction regarding prior inconsistent statements was inadequate (see, People v Hicks, 205 AD2d 478, 479, lv denied 84 NY2d 868) and that County Court failed to marshal the evidence in an even-handed manner (see, People v Filardi, 203 AD2d 301; People v Easterling, 166 AD2d 713). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), and the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Herkimer County Court, Kirk, J. — Burglary, 2nd Degree.) Present-Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.